
	
		II
		111th CONGRESS
		2d Session
		S. 3416
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Thune (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Fair Credit Reporting Act to
		  provide for an exclusion from Red Flag Guidelines for certain
		  businesses.
	
	
		1.Exclusion for certain small
			 businesses
			(a)In
			 generalSection 615(e) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681m(e)) is amended by adding at the end
			 the following:
				
					(4)Exclusion for
				certain businessesFor
				purposes of this subsection, the term creditor shall not
				include—
						(A)a health care
				practice with 20 or fewer employees;
						(B)an accounting
				practice with 20 or fewer employees;
						(C)a legal practice
				with 20 or fewer employees; or
						(D)any other business, if the Commission
				determines, following an application for exclusion by such business, that such
				business—
							(i)knows all of its
				customers or clients individually;
							(ii)only performs
				services in or around the residences of its customers; or
							(iii)has not experienced incidents of identity
				theft and identity theft is rare for businesses of that type.
							(5)Limitation on
				exclusion for businesses no-longer eligibleTo the extent that a business can no longer
				demonstrate that it meets the criteria under paragraph (4) that permitted its
				exclusion from the term creditor, such exclusion shall no longer
				apply.
					(6)DefinitionsFor purposes of this subsection:
						(A)EmployeeWith respect to a business, the term
				employee means any individual who works for such business and is
				paid either wages or a salary.
						(B)Health care
				practice
							(i)In
				generalThe term health care practice means a
				business, the primary service of which is providing health care through health
				care professionals employed by the business.
							(ii)Health care
				professionalFor purposes of clause (i), the term health
				care professional means an individual engaged in providing health care
				and licensed under State law, including a physician, a dentist, a podiatrist, a
				chiropractor, a physical therapist, an occupational therapist, a marriage or
				family therapist, an optometrist, a speech therapist, a language therapist, a
				hearing therapist, and a
				veterinarian.
							.
			(b)Process for
			 exclusion applicationsNot
			 later than 180 days after the date of the enactment of this Act, the Federal
			 Trade Commission shall issue regulations, in accordance with section 553 of
			 title 5, United States Code, that set forth the process by which a business may
			 apply for an exclusion under section 615(e)(4)(D) of the Fair Credit Reporting
			 Act, as added by this Act.
			
